Citation Nr: 0611043	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2004, the veteran testified at a hearing before a 
hearing officer at the RO.  In December 2005, he testified 
before the undersigned at a video conference hearing.  The 
transcript of these hearings is of record.  


FINDINGS OF FACT

1.  On the authorized VA audiological evaluation in May 2002, 
the veteran had level IV hearing loss in both the right and 
left ear.

2.  On the authorized VA audiological evaluation in July 
2003, the veteran had level II hearing loss in both the right 
and left ear.  

3.  Service connection for a right knee disorder was denied 
in a rating decision dated in August 1984 and confirmed in a 
rating decision dated in August 1991; the veteran was 
provided with his rights of appeal, but did not file an 
appeal on this matter.

4.  By rating decision dated in August 1984, the RO denied 
service connection for a left knee disorder, it notified the 
veteran of the denial but he did not initiate an appeal.

5.  The evidence of record since the last final decisions 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for a right knee 
disorder or a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a bilateral 
hearing loss for the period from June 21, 2001, to July 27, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2005).

2.  The criteria for a compensable rating for a bilateral 
hearing loss for the period after July 27, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2005). 

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The veteran claims that impairment associated with his 
service connected bilateral hearing loss is inadequately 
reflect by the zero percent schedular evaluation presently in 
effect for this disorder.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where 
the original rating assigned is appealed, as in this case, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in May 2003, the current version 
of the rating criteria for bilateral hearing loss, which 
became effective June 10, 1999, are for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, service connection for high frequency 
hearing loss, right ear, was granted and a noncompensable 
schedular evaluation was assigned by an August 1984 rating 
decision.  This determination was confirmed and continued 
until service connection for left ear hearing loss was also 
granted, thereby establishing service connection for 
bilateral hearing loss, by an August 2003 rating decision.  
However, the zero percent schedular rating has been confirmed 
and continued to the present.  Inasmuch as the present appeal 
stems from the initial grant of service connection for left 
ear hearing loss, staged ratings are for consideration.  The 
veteran's present claim for a compensable rating for hearing 
loss was received in May 2003.  

The pertinent evidence reflects that, on the authorized VA 
audiological evaluation in May 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
50
90
100
LEFT

15
40
85
100

The average puretone threshold was 64 decibels in the right 
ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in each 
ear.

An October 2002 private audiological evaluation from The 
Hearing Health Care Centers, Inc., notes mild to severe SNHL 
AU (sensorineural hearing loss in both ears).  A graph or 
chart reported the actual audiological evaluation results.

Upon authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
90
110
LEFT

30
45
85
100

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 65 percent in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted that the veteran's 
diagnosis as bilateral high frequency hearing loss with 
tinnitus.  

During his June 2004 RO hearing and his December 2005 video 
conference hearing, the veteran testified that he is unable 
to engage in conversations as a result of his hearing loss.  

As noted above, the veteran was originally service connected 
for right ear hearing loss only; however, the August 2003 
rating decision also granted service connection for left ear 
hearing loss, effective June 21, 2001, as determined by the 
RO.  Because the veteran has appealed the initial rating 
assigned for his left ear hearing loss, consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  The Board must determine 
whether the veteran was entitled to a compensable rating for 
hearing loss at any time since the grant of service 
connection. 

Initially, the Board notes that testing does not show an 
exceptional pattern of hearing impairment in either ear since 
the results do not show all four frequencies at 55 decibels 
or higher or 30 decibels or less at 1000 Hertz and 70 
decibels or higher at 2000 Hertz for either ear.  Therefore, 
Table VII should be used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's May 2002 audiological examination yielded Level IV 
hearing in the right ear and Level IV hearing in the left 
ear.  

Entering the category designations from the May 2002 
audiological examination for each ear into Table VII results 
in a 10 disability rating under Diagnostic Code 6100.  

Similarly, applying the criteria found in 38 C.F.R. §§ 4.85-
4.87, the veteran's July 2003 audiological examination 
yielded Level II hearing in the right ear and Level II 
hearing in the left ear.  

Entering the category designations from the July 2003 
audiological examination for each ear into Table VII results 
in a zero percent disability rating under Diagnostic Code 
6100.

The Board has no reason to believe the results of one hearing 
test are better or worse than the results of another hearing 
test.  Based on the foregoing, the Board concludes that the 
medical evidence demonstrates that the veteran is entitled to 
a compensable rating of 10 percent for bilateral hearing loss 
from June 21, 2002, to July 27, 2003, since the examination 
dated on May 20, 2002, shows that the veteran had Level IV 
auditory acuity in each ear.  However, beginning July 28, 
2003, the date of the VA fee basis audiometric examination, 
and thereafter, the numeric designations show Level II 
auditory acuity in each ear and are equivalent to a non 
compensable evaluation.  Accordingly, a staged rating of 10 
percent disabling for bilateral hearing loss is warranted 
during the period from June 21, 2002, to July 27, 2003, and a 
zero percent rating for bilateral hearing loss is warranted 
thereafter under Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has carefully reviewed and considered the veteran's 
statements, to include the impact of his hearing loss on his 
relationships.  However, the Board must base its decision on 
the relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  If the veteran's 
hearing loss worsens, he should inform the RO.  However, 
based on the test results at this time, a compensable 
evaluation can not be found.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to warrant a favorable 
decision other than the staged rating assigned above.  

Knees

The veteran asserts that service connection is warranted for 
left and right knee disorders because these disorders are the 
result of injury sustained during his period of military 
service.

In August 1984, the RO noted the veteran's history of right 
knee treatment in service and denied the veteran's claim for 
service connection for a disorder of the knees on the basis 
that the July 1984 report of VA examination revealed that all 
X-ray tests were negative.  Although the veteran was notified 
of the decision, and of his appellate rights, he did not 
perfect an appeal within the applicable time period.  Thus, 
the decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Similarly, by an August 1991 rating decision, the RO noted 
that a June 1991 report of VA examination included a 
diagnosis of residuals of right knee injury and confirmed the 
denial of service connection for a right knee disorder on the 
basis that the evidence does not establish that the veteran 
has any residuals of a right knee injury that occurred while 
he was on active duty.  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  
38 U.S.C.A. § 5108.

VA received the veteran's most recent request to reopen his 
claims for service connection for his knees, left and right, 
in May 2003.  In August 2003, the RO denied the claim after 
it determined that new and material evidence had not been 
presented to reopen the claim.  The veteran has appealed this 
determination.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding claims to reopen filed on or after August 29, 2001, 
as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was revised to define "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim for a left knee disorder was 
in August 1984 and the last final denial of the claim for a 
right knee disorder was in August 1991.  The Board notes 
that, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With respect to the right knee claim, the evidence added to 
the claims file since the RO's August 1991 rating decision 
consists of the veteran's June 2004 and December 2005 hearing 
testimony, in which he essentially maintains that his knee 
disorders are the result of his inservice knee injury and VA 
outpatient treatment records which reflect complaints of 
right knee pain.  

Similarly, with respect to the veteran's left knee claim, the 
evidence added to the claims file since the August 1984 
rating decision include VA outpatient treatment records which 
note degenerative joint disease of the left knee, an August 
2003 report of private magnetic resonance imaging (MRI) 
examination of the left knee which reflects the finding of a 
small effusion, as well as the veteran's June 2004 and 
December 2005 hearing testimony.  

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claims for service connection.  None of the newly submitted 
medical records establish that the veteran's impairment of 
the knees is attributable to his period of active duty 
service from September 1950 to July 1954, over 50 years ago.

The Board does not doubt the sincerity of the veteran's 
belief that his current knee disorders are associated with 
his military service.  However, as a layperson, without the 
appropriate medical training and expertise, the veteran is 
not qualified to offer an opinion as to whether there exists 
a causal relationship between his present knee disorders and 
any incident of his military service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

The recent records only indicate knee problems that a veteran 
of his age would normally have; they do not indicate knee 
problems as the result of service or any injury that may have 
occurred over one-half-a-century ago.  Importantly, recent 
records do not even indicate that the current knee disorders 
are the result of a past injury.  The fact that the veteran 
may have injured his knees in service and that he has a knee 
disorder at this time does not provide a basis to assume that 
the injury in service, assuming it occurred, has any 
relationship to a disorder that began decades later.  Simply 
stated, there is nothing in the medical records to indicate 
that the current knee disorders may be reasonably associated 
with service many, many years ago. 

Under these circumstances, the Board must conclude that the 
requirements to reopen the claims for service connection for 
a disorder of the knees have not been met, and the RO's 
denial of service connection for these disorder remains 
final.  

The Duty to Notify and the Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant VCAA notice via a June 2003 
letter, which preceded the August 2003 rating decision and 
clearly advised him of the four elements required by 
Pelegrini II.  VA has also provided him every opportunity to 
submit evidence, argue for his claim, and respond to VA 
notices.  Accordingly, the VCAA notice was adequate and 
timely.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The veteran's medical records are in the file and he has 
provided testimony at a hearing at the RO before a hearing 
officer as well as at a video conference hearing before the 
undersigned.  The appellant has not indicated that there are 
any outstanding records pertaining to his claims.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

Entitlement to a 10 percent rating for a bilateral hearing 
loss for the period from June 21, 2001, to July 27, 2003, is 
granted.  

Entitlement to a compensable rating for a bilateral hearing 
loss beginning July 28, 2003, is denied. 

As new and material evidence has not been received to reopen 
claims of entitlement to service connection for a right knee 
and left knee disability, the claims are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


